Citation Nr: 0947884	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  03-05 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to an extraschedular rating for bilateral pes 
planus, currently evaluated as 30 percent disabling.

2. Entitlement to an extraschedular rating for muscle spasm 
of the lumbar spine, currently evaluated as 20 percent 
disabling.

3. Entitlement to an extraschedular rating for an iliotibial 
friction band syndrome of the right knee, currently evaluated 
as 10 percent disabling.

4. Entitlement to an extraschedular rating for an iliotibial 
friction band syndrome of the left knee, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to March 
1978 and from 
June 1979 to February 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  

On appeal in August 2006, the Board remanded the case so that 
a VA orthopedic examination could be scheduled to determine 
the severity of the Veteran's bilateral  pes planus, muscle 
spasms of the lumbar spine, and bilateral iliotibial friction 
band syndrome.  The Board also directed the AMC to issue a 
statement of the case regarding the Veteran's claims for 
entitlement to increased ratings for bilateral Achilles 
tendonitis.

On appeal in June 2008, the Board denied an initial schedular 
rating in excess of 30 percent for bilateral pes planus; 
denied an increased schedular rating for a low back 
disability with a history of muscle spasm, rated as 20 
percent disabling; and denied increased schedular ratings for 
bilateral iliotibial friction syndrome, rated as 10 percent 
disabling for each knee.  The Board remanded the issues of 
entitlement to extraschedular ratings for the Veteran's pes 
planus, low back, and iliotibial friction band syndrome of 
each knee.  Specifically, the Board directed the AMC to 
provide the Veteran with appropriate VCAA notice and advise 
him that employment records, to include statements from 
current or former supervisors and co-workers, would be 
relevant with respect to whether extraschedular ratings are 
warranted.

In the instant case, the Board finds that the Appeals 
Management Center (AMC) has complied with the August 2006 and 
June 2008 Remand Orders, and that neither the Veteran, nor 
his representative, has contended otherwise, and therefore it 
may proceed with its review of this appeal.  Stegall v. West, 
11 Vet. App. 268, 270-71 (1998).

The Board notes that in a September 2008 correspondence, the 
Veteran expressed a desire to withdraw his appeal.  
Specifically, he stated that "I . . . want and desire for 
the appeal process to stop here."  However, the Veteran 
subsequently submitted several personal and lay statements 
that reflect his intention to continue with the appeal.

The record does not reflect that the Veteran has perfected 
his appeal relating to his claims for increased ratings for 
Achilles tendonitis.  However, he appeared to raise these 
issues in a July 2009 statement, as well as a claim for 
service connection for a bilateral hip disability on a 
secondary basis.  38 C.F.R. § 3.310.  He has also raised a 
claim for a total disability rating based upon individual 
unemployability (TDIU).  These issues are referred to the RO 
for appropriate action.   


FINDINGS OF FACT

1. The evidence of record does not show that the Veteran's 
service-connected bilateral pes planus, which is rated 30 
percent on a schedular basis, results in an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards; the 
disability has not necessitated frequent hospitalizations, 
nor has it caused marked industrial impairment, and the 30 
percent rating takes into account significant functional 
impairment. 

2. The evidence of record does not show that the Veteran's 
service-connected low back disability, which is rated 20 
percent on a schedular basis, results in an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards; the 
disability has not necessitated frequent hospitalizations, 
nor has it caused marked industrial impairment, and the 20 
percent rating takes into account pain and limitation of 
motion.

3. For the entire period under appeal, factors such as would 
render impractical the application of regular schedular 
standards in the evaluation of the Veteran's service-
connected right knee disability are not shown, including 
frequent periods of hospital care or a marked interference 
with employment.

4. For the entire period under appeal, factors such as would 
render impractical the application of regular schedular 
standards in the evaluation of the Veteran's service-
connected left knee disability are not shown, including 
frequent periods of hospital care or a marked interference 
with employment.


CONCLUSIONS OF LAW

1. The criteria for the assignment of an initial rating in 
excess of 30 percent on an extraschedular basis for bilateral 
pes planus have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b), 3.326 (2009).

2. The criteria for the assignment of a rating in excess of 
20 percent on an extraschedular basis for muscle spasm of the 
lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b), 3.326 (2009).

3. The criteria for the assignment of a rating in excess of 
10 percent on an extraschedular basis for an iliotibial 
friction band syndrome of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 3.326 
(2009).

4. The criteria for the assignment of a rating in excess of 
10 percent on an extraschedular basis for an iliotibial 
friction band syndrome of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 3.326 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the July 
2008 letter sent to the Veteran by the AMC adequately 
apprised him of the information and evidence needed to 
substantiate the claims.  The AMC thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.

The July 2008 letter from the AMC satisfies these mandates.  
This letter informed the Veteran about the type of evidence 
needed to support his claims, namely, proof that his service-
connected bilateral pes planus, low back disability, and 
knees presented such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  This correspondence clearly disclosed VA's duty 
to obtain certain evidence for the Veteran, such as medical 
records, employment records and records held by any Federal 
agency, provided the Veteran gave consent and supplied enough 
information to enable their attainment.  It made clear that 
although VA could assist the Veteran in obtaining these 
records, he carried the ultimate burden of ensuring that VA 
received all such records.  This letter additionally apprised 
the Veteran that VA would schedule a medical examination or 
obtain a medical opinion for him if the AMC determined such 
to be necessary to make a decision on the claims.  The 
Veteran received notice of the evidence needed to 
substantiate his claims, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 403; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the Veteran was 
provided with notice of the type of evidence necessary to 
establish a rating and effective date for the rating in the 
July 2008 letter.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the Veteran prior to the 
rating decisions at issue in this appeal.  Notwithstanding 
this belated notice, the Board determines that the RO cured 
this defect by providing this complete VCAA notice together 
with readjudication of the claims, as demonstrated by the May 
and June 2009 SSOCs.  Prickett v. Nicholson, 20 Vet. App. 
370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and readjudicating 
the claim in the form of an SOC to cure timing of 
notification defect).  The Veteran thus was not prejudiced by 
any defect in timing, as "the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, 19 Vet. App. at 
128.  The Veteran has not demonstrated or even pled 
prejudicial error.  He has been represented by an accredited 
service organization throughout this appeal.  Under such 
circumstances, any error with respect to the timing of the 
notice is harmless.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009) regarding the rule of prejudicial error.  

b. Duty to Assist 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran in fact did 
receive several VA orthopedic examinations, the most recent 
being in December 2006, which were thorough in nature and 
adequate for the purposes of deciding these claims.  The 
Board finds that new examinations are not needed.  The 
passage of time, in and of itself, does not render such 
evidence stale.  Moreover, the question here is whether the 
Veteran's bilateral foot, back, and knee disabilities are so 
severe as to produce marked interference with employment or 
require frequent hospitalization, not whether a higher 
schedular disability evaluation should be assigned.  The 
Veteran has not submitted statements from current or former 
employers showing interference with employment due to any of 
the service-connected disabilities at issue.  The Board finds 
the current record sufficient and adequate to decide his 
claim.

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.

II. Law and Regulations

a. Extraschedular Ratings 

Pursuant to 38 C.F.R. § 3.321(b)(1), to accord justice in the 
exceptional case where the assigned schedular evaluation is 
found to be inadequate, the Under Secretary for Benefits or 
the Director of the Compensation & Pension Service, upon 
field station submission, is authorized to approve on the 
basis of the criteria set forth in 38 C.F.R. § 3.321 an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service- 
connected disability.  38 C.F.R. § 3.321(b)(1); accord Thun 
v. Peake, 22 Vet App 111(2008).  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1); accord Thun, supra ("The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available extraschedular evaluations for that 
service-connected disability are inadequate").  Thus, in 
certain cases, where "the rating schedule will be inadequate 
. . . extra-schedular consideration permits VA to rate 
veterans who do not meet the criteria precisely."  Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  Accordingly, "initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability," and "if the criteria reasonably 
describe the claimant's disability level and symptomatology, 
then the claimant's disability picture is contemplated by the 
rating schedule."  Thun, supra.  In such a case, "the 
assigned schedular evaluation is . . . adequate, and no 
referral is required."  Id.

If, however, "the schedular evaluation does not contemplate 
the claimant's level of disability and symptomatology and is 
found inadequate, the . . . Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Id. (emphasis added).  When the Board 
determines that "the rating schedule is inadequate to 
evaluate a claimant's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for . 
. . a determination of whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extraschedular rating."  Id. (emphasis added).

It should be noted that the claimant need not demonstrate 
that his or her service connected disability causes 
interference with "obtaining or retaining" employment, as 
such a test would "exact[] a higher standard than is required 
for a finding of 'marked interference with employment' under 
§ 3.321(b)(1)."  Id.  Instead, VA has contemplated and set 
such a higher standard in other regulations, namely 38 C.F.R. 
§§ 4.15 and 4.16, which govern total disability based on 
unemployability (TDIU).  Id. (noting that "difficulty in 
obtaining or retaining employment is an element considered 
for establishing a rating of total disability based on 
individual unemployability (TDIU)").  As the Court has 
observed, "[t]o require the same showing to establish one 
factor for review in determining entitlement to 
extraschedular consideration would create an impermissible 
overlap between these two concepts and implies that they are 
sui generis in name only."  Id.  That is, "[c]onsistent with 
VA regulations and Court precedent, extraschedular 
consideration may be warranted for disabilities that present 
a loss of earning capacity that is less severe than one where 
the veteran is totally unemployable."  Id.

The Board itself may not assign an extraschedular rating in 
the first instance, but must leave that initial determination 
to the Under Secretary for Benefits or the Director of the 
Compensation & Pension Service.  Bowling v. Principi, 15 Vet. 
App. 1, 10 (2001) (recognizing that "the [Board] is not 
authorized to assign an extraschedular rating in the first 
instance under 38 C.F.R. § 3.321(b)"); accord Smallwood v. 
Brown, 10 Vet. App. 93, 98 (1997); Floyd, 9 Vet. App. at 94, 
95.  The Board may, however, consider and adjudicate the 
issue of whether the RO should refer such a matter to 
appropriate personnel for extraschedular consideration 
pursuant to the procedures of 38 C.F.R. § 3.321, and further 
may determine, after an initial review by the authorities 
pursuant to § 3.321(b)(1), the propriety of assigning an 
extraschedular evaluation.  Smallwood, supra (acknowledging 
that precedent did "not limit the [Board's] duty to consider 
whether an extra-schedular rating should be addressed by the 
appropriate official"); Floyd, supra ("38 C.F.R. § 
3.321(b)(1) acts as a funnel to channel requests for an 
extraschedular rating through certain officials who posses 
the delegated authority to assign such a rating in the first 
instance") (emphasis in original).

b. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

III. Analysis

a. Factual Background 

The Veteran served on active duty from November 1977 to March 
1978 and from June 1979 to February 1981.  He became service 
connected for bilateral pes planus by way of a December 2001 
RO decision effective January 2000.  The RO evaluated the 
disability as noncompensable.  The RO increased the 
disability rating to 30 percent in a February 2003 rating 
decision.  In a decision dated in August 2005, the RO 
continued a 20 percent rating for the Veteran's service-
connected muscle spasm of the lumbar spine.  In addition, the 
RO continued a 10 percent rating for iliotibial friction band 
syndrome for each knee.

The Board notes that the Veteran has been diagnosed with 
schizophrenia, psychotic disorder, and generalized anxiety 
disorder.  He is not service-connected for these conditions, 
but continues to receive treatment and medication.  The Board 
also notes that a December 2004 mental disorders examination 
report contains the following notation:

Although the veteran attributes his unemployment to 
his physical conditions, e.g., flat foot and back 
pain, it is more likely than not that the veteran's 
chronic history of psychotic disorder interferes 
with his ability to sustain gainful employment.  

Bilateral Pes Planus

Review of the pertinent evidence indicates that the initial 
VA examination in January 2001 showed the Veteran walked only 
on his left heel and was unable to stand on his toes.  There 
was a notable callus on the lateral aspect of the right toe 
and evidence of bilateral flatfoot was noted.  Dorsiflexion 
of the foot on the right was to 10 degrees, with plantar 
flexion to 30 degrees; inversion, eversion, and abduction, 
each to 5 degrees; and adduction to 10 degrees.  Passive 
eversion was to 5 degrees.  Range of motion of the left foot 
was noted to be within normal limits.

Findings from a VA medical evaluation in October 2002 yielded 
a diagnosis of severe bilateral pes planus, with there being 
noted manifestations of increased callus formation, but with 
no weight-bearing line over the medial aspect of the great 
toe.  There was inward bowing of the Achilles tendon, which 
was the Helbing's sign.  No pain on manipulation of the feet 
was present and there was no marked deformity of the feet.

VA medical evaluation in April 2003 revealed bilateral 
flatfoot, with eversion of both feet and a waddling gait.  
The Veteran indicated that he had not worked since 1995 and 
was disabled because of a brain tumor.

When evaluated by VA in December 2003, there was noted to be 
slight bowing of the Achilles tendons in a standing position, 
with pronation of both feet at a valgus angle of seven 
degrees.  Tenderness in the area of the Achilles tendons was 
present.  Bilateral trochanteric bursitis, iliotibial 
friction band syndrome, and Achilles tendonitis were noted to 
reduce by 5-10 percent the range of motion, strength, 
coordination, and fatigability of the right ankle, knee, and 
foot, and by 0-5 percent on the left side of each such area.  
Further VA examination in December 2004 showed no swelling, 
deformity, or discoloration other than flat feet.  Slight 
pronation in equal eversion of each foot was noted.  No 
tenderness about either foot was shown.  Bunion formation was 
found to exist, but there was no unusual shoe breakdown or 
callus formation.  There was 5/5 strength in all planes 
including posterior tibial function.  In the opinion of the 
examiner, the flat foot condition, as well as Achilles 
tendonitis (which the Board notes is separately service 
connected and rated) caused the Veteran a loss of between 30-
35 percent of range of motion, strength, coordination, and 
fatigability.

During a VA medical evaluation in December 2006, the Veteran 
indicated that he had been unemployed from pipe fitting for 
over 10 years because of his bilateral foot problems.  The 
examining physician determined that the Veteran was 
exaggerating his symptoms, with there being positive 
Waddell's signs (factitious or non-organic findings), and 
tenderness in non-physiologic, anatomic places.  The 
indicated findings were consistent with a chronic pain-type 
syndrome in association with tenderness in non-focal areas.  
The Veteran ambulated in a slow, antalgic gait and his gait 
was much worse when he was under direct visualization, 
although improved when being transferred from one room to 
another and unaware of being observed.  No specific shoe wear 
or callosities directly related to his pes planus was noted.  
The Veteran exhibited flexible flat foot bilaterally with 
normal alignment of the Achilles tendon in both the weight 
bearing and non-weight bearing positions.  There was mild 
pronation of each foot.  When directly observed, he 
complained of pain throughout each foot and ankle; when 
distracted, he did not appear as tender, but with still some 
tenderness about the right foot and ankle.  Range of motion 
of each foot was severely limited when directly observed.  
When transferring up and down from the table, there clearly 
was more range of motion, including at least 20 degrees of 
dorsiflexion and 40 degrees of plantar flexion, bilaterally.  
The subtalar joint was supple and not painful when examined 
with distraction.  X-rays of each foot were found to be 
without evidence of significant degenerative changes.

In the opinion of the VA examiner in December 2006, the 
Veteran's pes planus symptoms were out of proportion to 
objective physical findings shown on examination.  Clear 
exaggeration of his symptoms was noted, and such exaggeration 
was found to render it difficult to fully assess the true 
nature of his disability.  Assessment of DeLuca criteria was 
precluded due to the absence of any correlation between the 
Veteran's subjective complaints and findings on physical 
examination.  It was nevertheless noted that there was no 
significant swelling or effusion present.

Back

A VA medical examination of the Veteran's spine in December 
2004 culminated in entry of a diagnostic assessment of lumbar 
spine muscle spasm.  Clinical observation revealed spasm of 
the lumbar spine muscles, with tenderness of the sacroiliac 
joint bilaterally, but with a negative Patrick and Fabere's 
signs.  Forward flexion was to 50 degrees, lateral flexion to 
20 degrees, and rotation to 45 degrees, with pain.  The 
Veteran refused to perform extension of the spine.  He was 
able to rise up on his toes and rock back on his heels.  
Straight leg raising was negative for pain, but it did 
reproduce some numbness in the dorsum of the foot and webbing 
of the big toe, bilaterally.  The Veteran complained that his 
pain had gotten worse.  In the opinion of the examiner, the 
Veteran's back spasm was unchanged since last evaluated, and 
despite complaints of increasing pain, there was noted to be 
evidence of an increase in daily functioning, with more 
walking than previously done and the introduction of 
swimming.  No incapacitating episodes or hospitalizations 
were noted to have occurred.  The examiner wrote "I do not 
see him being able to tolerate any physical activities of 
work, but sedentary employment would be unaffected."

On a VA medical evaluation in December 2006, there was 
tenderness throughout all areas of the lumbosacral spine, but 
it was non-focal.  No palpable muscle spasm was present.  
Range of motion was severely limited when the Veteran was 
aware he was being evaluated, including 20 degrees of forward 
flexion, 10 degrees of extension, 10 degrees of lateral 
flexion in each direction, and 15 degrees of rotation to each 
side.  When distracted, the Veteran was able to flex forward 
to at least 70 degrees, with extension to 20 degrees, and 
lateral flexion in each direction to at least 20 degrees.  X- 
rays identified prior surgical fusion of L4-5, without 
significant changes from X-rays obtained in 2003.  The 
Veteran reported incapacitating episodes two times per month, 
but indicated that he had not been instructed by a doctor to 
stay in bed.

In the opinion of the December 2006 examiner, the Veteran's 
history and examination were inconsistent with any increase 
in severity of his low back disorder(s), noting that his 
symptoms were out of proportion to objective physical 
examination findings.  Because of his clear demonstration of 
exaggerated symptoms, the examiner found it was difficult to 
fully assess the true nature of his disability and it was 
impossible to evaluate the DeLuca criteria.  There was noted 
by the examiner to be no correlation between the Veteran's 
complaints and the objective clinical findings on physical 
examination.

Treatment records from the Veteran's private physician dated 
from October 2007 to May 2009 indicate that the Veteran was 
taking methadone and morphine for his chronic back pain and 
used a cane to ambulate at times.  Leg reflexes were 
consistently 2+ bilaterally, and straight leg raise was 
consistently 90 degrees bilaterally.  The doctor noted a 
"marked increase" in pain in October 2008 with the loss of 
the right ankle reflex.  An MRI showed no apparent nerve root 
irritation.  The Veteran complained of right leg pain in 
April 2009.  Motor strength was 5/5.  A May 2009 record 
contains the following notation:  "Pain sounds neuritic, no 
change in MRI and no signs of nerve impingement on exam."

A November 2008 letter from the Veteran's private physician 
contains the following statement:

[The Veteran] has significant chronic back pain 
from degenerative arthritis.  He had back surgery 
with a spinal fusion in 2002.  This problem is 
chronic and will not allow him to return to his old 
jobs of driving trucks, roofing, pipe fitting or 
any job that will entail heavy manual labor.  His 
schizophrenia must also be taken into account when 
considering retraining for other employment.

A May 2009 letter from the Veteran's private physician 
contains the following statement:

[The Veteran] has severe degenerative disc disease 
of his lumbar spine and has undergone surgery for 
this.  He is [] disabled and is unable to return to 
his previous jobs of truck driving and pipe 
fitting.

Knees

When the Veteran was examined by VA in December 2003, there 
was no swelling, deformity, or discoloration of either knee.  
Range of motion was from 0 to 125 degrees and there was noted 
to be pain from 120 to 125 degrees.  There was mild joint 
line tenderness, but no intra-articular effusion, 
bilaterally.  He had exquisite tenderness over the Gerty's 
tubercle and the iliotibial band on the lateral aspect of 
each knee.  No instability was present.  The diagnosis was of 
a bilateral iliotibial friction band syndrome.  A loss of 
five to ten percent of range of motion, strength, 
coordination, and fatigability at the ankle, knee, and foot 
on the right due to overuse tendonitis was judged to result, 
and between zero to five percent on the left, also on the 
basis of overuse tendonitis.  X-rays of the knees were read 
as normal.

VA examination in December 2005 revealed motion from 0 to 120 
degrees, and it was pain-free, both actively and passively.  
No instability was noted and the McMurray's click test was 
negative.  There was a positive Ober's sign bilaterally and 
some tenderness over the Gertie's tubercle and into the 
iliotibial band.  Despite the Veteran's assertion of 
increased severity, the examiner found that there was 
essentially no change and some increase in daily functioning, 
with increased walking and the introduction of swimming.

On a VA medical examination in December 2006, no effusion or 
focal joint line tenderness was present.  There was 
tenderness at nonphysiologic points.  Range of motion was 
from 0 to 120 degrees with wincing in pain beyond 90 degrees 
when supine.  When otherwise examined, however, no pain 
throughout the range of motion was in evidence.  No 
instability to valgus and varus stress was shown. Lachman and 
McMurray's tests were negative.  X-rays revealed no 
significant degenerative changes.  In the opinion of the 
examiner, the history and examination were inconsistent with 
an increased level of disablement, and the severity of the 
symptoms complained of were out of proportion to the 
objective clinical findings, with there being definite 
evidence of symptoms exaggeration.  Assessment of DeLuca 
criteria was found by the examiner to be an impossibility due 
to the absence of any correlation between symptoms and 
findings.

b. Discussion

The Veteran contends that his service-connected pes planus is 
the cause of his back, foot, and knee pain.  See July 2009 
Statement.  He further asserts that he cannot work because of 
this disability.  (See introduction, above regarding this 
raised claim for a total disability rating based upon 
individual unemployability.)  

The Board finds that the evidence of record, to include 
reports of VA examinations from December 2003, December 2004, 
December 2005 and December 2006, does not support the 
Veteran's claim that his service-connected back, foot and 
knee disabilities, standing alone, have produced an 
exceptional or unusual disability picture.  A preponderance 
of the evidence is against a finding that any of these 
disabilities have resulted in frequent hospitalizations 
beyond that contemplated by the rating schedule or have 
caused a "marked" interference with his employment.   

First, there is no evidence that the any of the service-
connected disabilities in question have resulted in the 
Veteran having frequent periods of hospitalization for 
related symptoms.  The Veteran underwent a surgical procedure 
on his back in 2002.  Otherwise, the case file does not 
contain any other medical evidence indicating hospitalization 
for any of these service-connected disorders.  The December 
2004 examination report indicates that the Veteran denied any 
incapacitating episodes or hospitalizations in relation to 
his back disability.

Second, the preponderance of the evidence is against a 
finding that that there has been a marked interference with 
employment. As indicated above, numerous examination reports 
conducted during the pendency of this appeal note the 
Veteran's complaints of constant pain, weakness, and balance 
problems, but they do not objectively confirm the severity of 
the Veteran's condition, to include whether there is marked 
industrial impairment.  The January 2001 and December 2003 
examination reports indicate that the Veteran had restricted 
range of motion in his back and feet.  However, the December 
2004 examiner noted that the Veteran was walking more and 
swimming.  The December 2003 and December 2005 examination 
reports noted that the Veteran had almost full range of 
motion in his knees.  Several clinicians have indicated that 
the Veteran was exaggerating and that the range of motion in 
his back and feet was much greater when he thought no one was 
watching.  See, e.g., December 2006 examination report.  The 
January 2001 examination report indicates that the Veteran's 
foot disabilities caused him to walk on the heel of his left 
foot, and the April 2003 examination report noted that the 
Veteran had a waddling gait.  In contrast, the December 2004 
examiner noted no unusual shoe breakdown or callus formation 
and the December 2006 examiner specifically noted that while 
the Veteran ambulated in a slow, antalgic gait when he was 
under direct visualization, it improved when being 
transferred from one room to another and unaware of being 
observed.

Overall, the medical evidence simply does not confirm many of 
the Veteran's claimed manifestations of his back, feet, and 
knee disabilities and, indeed, does not indicate the Veteran 
has marked interference with employability solely because of 
his disability of the feet, back or either knee.  The Veteran 
clearly has functional limitations, especially secondary to 
pain, but these are not consistent with marked interference 
with employment.  

The Board has considered the November 2008 and May 2009 
statements from the Veteran's treating physician.  These 
statements indicate that the Veteran's back disability 
prohibits him from engaging in physically strenuous 
employment, such as pipe fitting or truck driving.  There is 
no indication, however, that the Veteran's back, foot, or 
knee disabilities prevent him from sedentary employment.  In 
fact, the December 2004 examiner opined that the Veteran is 
employable for any type of work that is not physically 
strenuous.  It is pertinent to note that the Veteran's 
current 30 percent, 20 percent, 10 percent and 10 percent 
ratings for his bilateral foot disorder, back disability and 
right and left knee disorders, respectively, contemplate 
significant industrial impairment.  The Board also again 
notes that a claim for a total disability rating based upon 
individual unemployability secondary to all of the Veteran's 
service-connected disabilities is raised by the record and 
referred to the RO for development and adjudication.  

Finally, there is evidence that the Veteran's employment 
problems are due, in large part, to disorders for which he is 
not or cannot be service-connected.  During the October 2002 
examination, the Veteran indicated that he had not worked 
since 1995 due to a brain tumor.  The December 2004 examiner 
opined that the Veteran was unemployed as a result of his 
psychiatric disorders.  The Veteran's private physician has 
indicated that his schizophrenia would prevent him from 
engaging in sedentary work.  The Board notes that the RO 
denied the Veteran's claims for a pineal cyst, schizophrenia, 
psychosis, and PTSD in previous decisions.  As such, the 
Board finds that the evidence does not show that any of the 
Veteran's currently service-connected disorders, by 
themselves, have caused marked interference with employment. 

The Veteran's symptoms consist mainly of chronic pain and 
some limitation of joint (low back, knees and feet) motion, 
which is the type of impairment contemplated in the 
disability ratings that have been assigned.  There is no 
evidence that the nature and severity of the associated 
symptoms are beyond what is contemplated by the schedular 
criteria (under which the current ratings are assigned).  
Accordingly, the Board finds no basis to grant an 
extraschedular rating. 

The Board has been cognizant of the "benefit of the doubt" 
rule, but there is not such an approximate balance of the 
positive evidence and the negative evidence to permit a 
favorable determination.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


















ORDER

A rating in excess of 30 percent for bilateral pes planus on 
an extraschedular basis is denied.  

A rating in excess of 20 percent for muscle spasm of the 
lumbar spine on an extraschedular basis is denied.

A rating in excess of 10 percent for iliotibial friction band 
syndrome of the right knee on an extraschedular basis is 
denied.

A rating in excess of 10 percent for an iliotibial friction 
band syndrome of the left knee on an extraschedular basis is 
denied.



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


